Title: To Benjamin Franklin from James Brown, 22 January 1762
From: Brown, James
To: Franklin, Benjamin


I.N.
Lombardstreet 22d Jany 1762
Mr. Brown’s compliments to Benj. Franklin Esqr. and acquaints him that he has sold Five Thousand Pounds more of the Annuities Vizt.


£3000
at 64½


   2000
at 64⅜


which was all he could do—the price is now but 63¾ and therefore before he sold the remaining five thought it proper to acquaint him with it—and Mr. Brown desires Mr. Franklin will please to send him word per Bearer whether he shall finish it or postpone it for a day or two.
 Addressed: To/ Benj. Franklin Esqr. / In Cravenstreet/In the Strand
